Citation Nr: 0118045	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  95-34 211	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, secondary to a service-connected low back disorder.

2.  Entitlement to service connection for cervical-spine 
disorder, to include as secondary to a service-connected low 
back disorder.

3.  Entitlement to an increased evaluation for a low back 
disorder, evaluated in combination as 40 percent disabling.






REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R.C.G., a private psychiatrist


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to November 
1962 and from September 1963 to September 1966.  He also had 
a period of active duty for training (ADT) from July 25, 1973 
to August 5, 1973 while serving in the Puerto Rico National 
Guard.  The veteran is deemed incompetent for VA purposes and 
his spouse, who is his legal custodian, is the appellant in 
the present case.

In a May 1999 decision, the Board reopened the appellant's 
claim for entitlement to service connection for an acquired 
psychiatric disorder and remanded the issue for further 
development.  This issue has returned on appeal.

During this time, the appellant separately appealed the 
issues of entitlement to service connection for a cervical 
spine disorder, to include as secondary to a service-
connected low back disorder, and entitlement to an increased 
rating for the service-connected low back disorder.  As a 
result, these two issues have been merged into this appeal.  
Therefore, the Board will address the three issues as listed 
on the title page of this action.

Finally, the Board notes that in the December 1998 notice of 
disagreement, the veteran indicated that he was totally 
disabled as a result of his low back disorder.  Thus, the 
veteran raised the claim that entitlement to a total rating 
based on individual unemployability is warranted.  The Board 
refers this issue to the RO for appropriate action, with 
additional instructions in the REMAND section below.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.  

2.  The preponderance of the competent evidence of record 
demonstrates that the veteran developed a psychiatric 
disorder, recently diagnosed as major depression with 
psychotic relapsing features (instead of schizophrenia), 
secondary to his service-connected low back disorder.


CONCLUSION OF LAW

The veteran developed a psychiatric disorder secondary to his 
service-connected low back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 112 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among the changes in the law brought about by the VCAA, is a 
heightened duty of VA to assist the appellant in developing 
evidence in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the appellant a VA 
rating examination unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
appellant's claim.  See VCAA.

The Board has reviewed the appellant's claim in light of the 
new VCAA, and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the appellant's claim was filed, a substantial body of 
lay and medical evidence was developed with respect to the 
appellant's claim, and the RO's statements and supplemental 
statement of the case clarified what evidence would be 
required to establish service connection for a left leg and a 
right knee disorder.  The appellant responded to the RO's 
communications with additional evidence, written argument, 
and testimony, curing (or rendering harmless) the RO's 
earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the October 1998 
VA examinations requested and accomplished in connection with 
this claim.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.

In this case, the appellant contends that the veteran 
developed a psychiatric disorder secondary to the veteran's 
service-connected low back disorder.  As noted above, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, and personal 
statements and testimony, as well as private medical and lay 
evidence submitted by the appellant in support of her claim.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal.  
Therefore, no further assistance to the appellant regarding 
the development of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Secondary service connection is 
awarded when a disability " is proximately due to or the 
result of a service-connected disease or injury".  38 C.F.R. 
§ 3.310(a).  "Additional disability resulting from the 
aggravation of a non-service- connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for a psychiatric 
disorder secondary to the veteran's service-connected low 
back disorder for the following reasons.  First, the Board 
adopts the findings made by the independent medical expert 
(IME) in response to the June 2000 referral from the Board.  
Based on a review of the entire record, the IME concluded 
that there is a causal relationship between the appellant's 
service-connected low back injury and the appellant's 
psychiatric disorder.  The IME elaborated that the veteran's 
psychiatric symptoms were consistently documented in all 
evaluations and examinations that were of record.  In 
addition, the IME opined that the veteran's psychiatric 
condition met the criteria in DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)) for major depression with psychotic 
features, relapsing type instead of schizophrenia.  
Therefore, the IME concluded that there was no doubt that a 
causal relationship exists between the veteran's service-
connected low back disorder and his psychiatric disability, 
diagnosed as major depression with psychotic features, 
relapsing type instead of schizophrenia.

The Board notes that the evidence of record prior to the 
IME's opinion was conflicting.  For example, the opinions 
provided by the veteran's private physicians essentially 
indicated that the veteran's service-connected low back 
disorder was the cause of the veteran's psychiatric disorder.  
In contrast, however, VA psychiatric examination reports from 
October 1995, September 1997, and July 1998 contained medical 
opinions stating that there was no relationship between the 
veteran's low back disability.  

In light of the IME's opinion, in which the IME examined the 
conflicting evidence discussed above, the Board determines 
that it is at least as likely as not that the veteran 
developed a psychiatric disorder secondary to the veteran's 
service-connected low back disorder.  Thus, resolving the 
benefit of the doubt in the appellant's favor, service 
connection for a psychiatric disorder secondary to the 
veteran's service-connected low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131; VCAA; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a psychiatric disorder secondary to 
the veteran's service-connected low back disorder is granted.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA.  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time with respect to the 
claim to service connection for a cervical spine disorder and 
entitlement to an increased rating or a low back disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for this and the following 
reasons, a remand is required with respect to the issues on 
appeal.

The VCAA requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA.  The Board finds that the medical evidence 
of record with respect to appellant's claims for entitlement 
to service connection for a cervical spine disorder, to 
include as secondary to service-connected low back disorder, 
as well as entitlement to an increased evaluation for a low 
back disorder, evaluated in combination as 40 percent 
disabling, is inadequate. 

With respect to the appellant's service-connection claim for 
a cervical spine disability, the appellant essentially 
maintains that it developed secondary to the service-
connected low back disorder.  In light of the VCAA, the Board 
finds that a VA examination of the veteran's cervical spine 
is required in order to determine whether he currently has a 
cervical spine disorder and, if so, whether it developed as a 
result of service or as secondary to the veteran's service-
connected low back disorder.  

With respect to the veteran's low back, the Board does not 
have sufficient evidence to decide the increased rating 
claim.  VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. § 
3.327(a) (2000).  However, the last thorough VA examination 
for the veteran's low back disorder was conducted in June 
1998.  Therefore, the Board finds that the findings made by 
VA in December 1998 with respect to the appellant's claim are 
not current.

In the December 1998 notice of disagreement, the veteran 
indicated that he was totally disabled as a result of his low 
back disorder.  The Board notes, however, that there is no 
subsequent VA examination report that addresses the veteran's 
contention.  Therefore, it is necessary to provide the 
veteran a VA examination to evaluate the current severity of 
the veteran's low back disorder.  See Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) ("where the record does not 
adequately reveal the current state of the claimant's 
disability ..., the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
appellant contends that the residuals of the veteran's low 
back disorder leaves the veteran completely disabled and 
there has been no recent examination of this disorder since 
June 1998, the medical evidence of record is incomplete.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on her cooperation 
with respect to the proper development of her claim.  Under 
VA regulations, it is incumbent that the veteran submit to a 
requested VA examination when applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the appellant due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the appellant and request that she submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the claimed 
cervical spine disorder and his service-
connected low back disorder during the 
pendency of this claim.  After obtaining 
any necessary consent, the RO should 
request copies of any records that have 
not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should appropriately 
inform the appellant of this and request 
her to provide a copy of the outstanding 
medical records.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine 
whether the veteran currently has a 
cervical spine disorder and, if so, 
whether it developed as a result of an 
injury or incident during the veteran's 
military service, or as a result of his 
service-connected low back disorder.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any current cervical spine disorder 
is due to an incident or injury during 
the veteran's active duty, or as 
secondary to the veteran's service-
connected low back disorder.

The examiner should also determine 
the current severity of the veteran's 
service-connected low back disability.  
The claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, including x-rays, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran is able 
to describe flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disabilities, including 
the service-connected psychiatric 
disorder, on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

4.  Based on the evidence obtained as a 
result of the foregoing instructions, the 
RO must next readjudicate the issue of 
entitlement to an increased evaluation 
for myositis of the lumbosacral spine 
evaluated as 40 percent disabling, 
considering (if applicable) 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2000); and DeLuca.  The RO 
must also readjudicate the issue of 
entitlement to service connection for a 
cervical spine disorder, to include as 
secondary to the service-connected low 
back disorder.

5.  If the benefits sought on appeal 
remain denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (2000) are met.

6.  If it is determined that the veteran 
does not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran nevertheless 
meets the criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (2000).

7.  Prior to readjudicating the issues, 
as outlined in the foregoing 
instructions, the RO must review the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the 
application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.  The RO should 
also ensure that all development 
requested by the Board has been completed 
in full, to the extent possible.  If not, 
corrective action should be taken.  

8.  If any action taken is adverse to the 
appellant, she and her representative 
should be afforded a supplemental 
statement of the case, to include a 
summary of relevant evidence and a 
citation and discussion of applicable 
laws and regulations.  She should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims are returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until she and the representative are notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


